RICE, C. J.
We understand it to be conceded, that this case was properly placed on the trial docket of the fall term, 1857, of the circuit court of Dallas. Upon that concession, the case stood for trial at that term, unless good cause for a continuance was shown, provided it was reached. — Code, § 2257.
True, no judgment could properly have been rendered at that term against the defendant, except by consent of himself or his attorney, within the first three days of the term; nor could the case have been regularly tried, without such consent, before the day for which it was set. Code, §§ 2258, 2261. But, after the expiration of the first three days of the term, and after the day for which this case ’was set had arrived or passed, and before this case was “passed over” or continued, the fact that the circuit court passed over other cases standing before this on the docket, and called this ease peremptorily for trial, cannot entitle the defendant to a reversal of the judgment. We are not aware of any legal right of the defendant that is violated by such a course; and when no right conferred on him by law has been violated by the exercise of the discretion of the circuit court, in determining the order in which its business is to be disposed of, he cannot successfully assail the exercise of such discretion.
Per Curiam. (Eeb. 23d.) The present court approves and adopts the foregoing opinion of the late chief-justice, and affirms the judgment of the court below.